DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are new.
Claims 21-40 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments to the claims have overcome the previous rejections.

35 U.S.C. § 103
Applicant’s arguments have been fully considered, but are not persuasive because applicant does not state how the cited sections do not teach the elements/limitations of the claims. Rather, applicant submits arguments in conclusory fashion without supporting evidence.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26, 30-33 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claims 23-24, 30-31 and 37-38 recite “the first passcode and the encrypted second passcode” being returned to a user device. However, applicant’s pre-grant publication (PGPub) rather discloses a non-encrypted second passcode being returned to the user device (see para 37). New matter is added.
Claims 26 and 33 recite “the second passcode can be used by the browser-based cryptowallet to generate and encrypt a second private key”. However, applicant’s pre-grant publication (PGPub) rather discloses the second passcode being used to re-encrypt the first private key (see para 38). New matter is added.
Claims 25-26, 32-33 and 38-39 are also rejected as they depend from either claims 23, 30 or 37.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclaimed Essential Matter
Claim 21, 28 and 35 recite "comparing ... the password hash to a stored password hash ...” and “hashing ... account creation information ...”. Claims 21, 28 and 35 do not recite the compared password hash and stored password hash matching. However, applicant’s pre-grant publication (PGPub) discloses that it is essential that the compared password hash and stored password hash match prior to hashing the account creation information (See paras 36). 
Claim 21, 28 and 35 recite "generating … a passcode”. However, applicant’s pre-grant publication (PGPub) discloses that it is essential that a first passcode is obtained and decrypted prior to generating the second passcode (See paras 37). 
Claim 25-26, 32-33 and 39 recite using a second passcode to encrypt a private key. However, applicant’s pre-grant publication (PGPub) discloses that it is essential that first a transaction request be signed with the private key (See paras 38). 
Therefore, these claims omit matter disclosed to be essential to the invention as described in the specification. As such, the claims are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968)).
Claims 22-27, 29-34 and 36-40 are also rejected as they depend from either of claims 21, 28 and claim 35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 28-30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0266258 A1 to Brown et al. (hereinafter “Brown”) in view of US 2007/0269041 A1 to Bhatnagar et al. (hereinafter “Bhatnagar”).

Claims 21, 28 and 35:
Brown teaches:
a computing device comprising a processor and a memory; and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least (Fig.4; paras 37-51)
hashing, by the security provider, account creation information associated with the stored password hash to create hashed account creation information (para 20)
generating, by the security provider, a passcode (Fig.3 item 305; paras 28, 34)
encrypting, by the security provider, the passcode using the hashed account creation information as an encryption key to create an encrypted passcode (paras 30, 35)
Brown does not teach:
receiving, by a security provider, user identifier and a password from a user device 
hashing, by the security provider, the user identifier and the password to produce a password hash
comparing, by the security provider, the password hash to a stored password hash to determine that the password hash matches the stored password hash
Bhatnagar teaches:
receiving, by a security provider, user identifier and a password from a user device (Fig.10 item 1002; para 71)
hashing, by the security provider, the user identifier and the password to produce a password hash (Fig.10 item 1004; para 72)
comparing, by the security provider, the password hash to a stored password hash to determine that the password hash matches the stored password hash (Fig.10 items 1012-1014; paras 73, 76-77)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and non-transitory computer-readable medium of Brown to include receiving user identifier and a password from a user device, hashing the user identifier and the password to produce a password hash, and comparing the password hash to a stored password hash to determine that the password hash matches the stored password hash, as taught by Bhatnagar, in order to improve authentication security (Bhatnagar, paras 70-77).

Claims 22, 29 and 36: 
Brown in view of Bhatnagar teach all limitations of claims 21, 28 and 35. Brown also teaches:
storing, by the security provider, the encrypted passcode in association with the account creation information (para 35)

Claims 23, 30 and 37: 
Brown in view of Bhatnagar teach all limitations of claims 21, 28 and 35. Brown also teaches:
wherein the passcode is a second passcode (Fig.3 item 305; paras 28, 34)
the encrypted passcode is an encrypted second passcode (paras 30, 35)
decrypting an encrypted first passcode stored in association with the account creation information to generate a first passcode (para 35)
returning, by the security provider, the first passcode and the encrypted second passcode to the user device (paras 25, 34)

Claims 24-26, 31-33 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bhatnagar and further in view of US 2022/0027491 A1 to Wright et al. (hereinafter “Wright”).

Claims 24, 31 and 38:
Brown in view of Bhatnagar teach all limitations of claims 23, 30 and 37. Brown also teaches:
the first passcode and the encrypted second passcode are returned to the browser (paras 25, 34)
Bhatnagar also teaches:
wherein the user identifier and password are received from a browser executing on the client device (Fig.10 item 1002; para 71)
Brown in view of Bhatnagar does not teach:
via an encrypted channel
Wright teaches:
via an encrypted channel (Fig.15; paras 292-315)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and non-transitory computer-readable medium of Brown in view of Bhatnagar to include an encrypted channel, as taught by Wright, because use of known technique to improve similar devices (methods, or products) in the same way is obvious (see KSR).

Claims 25, 32 and 39:
Brown in view of Bhatnagar teach all limitations of claims 23, 30 and 37. Brown also teaches:
wherein the first passcode can decrypt a private key 
the second passcode can be used … to reencrypt the private key
Brown in view of Bhatnagar does not teach:
for a browser-based cryptowallet; by the browser-based cryptowallet
Wright teaches:
for a browser-based cryptowallet; by the browser-based cryptowallet (Fig.15; paras 292-315)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and non-transitory computer-readable medium of Brown in view of Bhatnagar to include a browser-based cryptowallet, as taught by Wright, because use of known technique to improve similar devices (methods, or products) in the same way is obvious (see KSR).

Claims 26 and 33:
Brown in view of Bhatnagar teach all limitations of claims 23 and 30. Brown also teaches:
wherein the first passcode can decrypt a first private key 
the second passcode can be used … to generate and encrypt a second private key
Brown in view of Bhatnagar does not teach:
for a browser-based cryptowallet; by the browser-based cryptowallet
Wright teaches:
for a browser-based cryptowallet; by the browser-based cryptowallet (Fig.15; paras 292-315)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and non-transitory computer-readable medium of Brown in view of Bhatnagar to include a browser-based cryptowallet, as taught by Wright, because use of known technique to improve similar devices (methods, or products) in the same way is obvious (see KSR).

Claims 27, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bhatnagar and further in view of US 2020/0127992 A1 to Pham (hereinafter “Pham”).

Claims 27, 34 and 40:
Brown in view of Bhatnagar teach all limitations of claims 21, 28 and 35. Brown in view of Bhatnagar does not teach:
wherein generating the second passcode further comprises generating a random string of numbers and characters of arbitrary length according to at least one pre-established rule
Pham teaches:
wherein generating the second passcode further comprises generating a random string of numbers and characters of arbitrary length according to at least one pre-established rule (Fig.10 item 1018; para 60)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and non-transitory computer-readable medium of Brown in view of Bhatnagar to include generating a random string of numbers and characters of arbitrary length according to at least one pre-established rule, as taught by Pham, because use of known technique to improve similar devices (methods, or products) in the same way is obvious (see KSR).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685